Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 1 of 45 PageID #: 639




                    EXHIBIT C
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 2 of 45 PageID #: 640
                                                                              1

  1               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
  2                          AT CHARLESTON
  3
  4
  5   JESSICA A. STOLER,
  6         Plaintiff,
  7   v.                CIVIL ACTION NO. 2:18-cv-0988
  8   PENNYMAC LOAN SERVICES, LLC,
  9         Defendant.
 10
 11
 12
 13
 14
 15        The deposition of KAREN SCOTT, taken upon oral
      examination, pursuant to notice and pursuant to the
 16   Federal Rules of Civil Procedure, before Lisa M. Short,
      Certified Court Reporter and Notary Public in and for
 17   the State of West Virginia, Monday, August 5, 2019, at
      1:31 p.m., at the offices of Goodwin & Goodwin, 300
 18   Summers Street, Charleston, West Virginia.
 19
                     JOHNNY JACKSON & ASSOCIATES, INC.
 20                      606 Virginia Street, East
                           Charleston, WV 25301
 21
                                (304) 346-8340
 22
 23
 24
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 3 of 45 PageID #: 641
                                                                              2

  1                               APPEARANCES
  2         On behalf of Jessica Stoler:
  3         MOUNTAIN STATE JUSTICE
            Bren Pomponio, Esquire
  4         1217 Quarrier Street
            Charleston, WV 25301
  5         (304) 344-3144
  6         On behalf of PennyMac Loan Services, LLC:
  7         GOODWIN & GOODWIN, LLP
            Carrie Fenwick, Esquire
  8         300 Summers Street, Suite 1500
            Charleston, WV 25328
  9         (304) 346-7000
 10         BLANK ROME, LLP
            Frank Crowley, Esquire
 11         One Logan Square
            130 N. 18th Street, 3rd Floor
 12         Philadelphia, PA 19103
            crowley@blankrome.com
 13         (215)569-5627
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 4 of 45 PageID #: 642
                                                                              3

  1                           EXAMINATION INDEX
  2
      KAREN SCOTT                                                  Page
  3        BY MR. POMPONIO                                           4
           BY MR. CROWLEY                                           38
  4        BY MR. POMPONIO                                          41
  5                              EXHIBIT INDEX
  6                                                                  Page
      Exhibit
  7    1      Servicing Notes                                         12
  8     2       Corporate Advance History                             15
  9     3       Correspondence Sent December 21st, 2017               19
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 5 of 45 PageID #: 643
                 KAREN SCOTT -- EXAM BY MR. POMPONIO                          4

  1                      KAREN SCOTT, DEPONENT, SWORN
  2                               EXAMINATION
  3   BY MR. POMPONIO:
  4         Q.    Good afternoon. My name is Bren Pomponio, and
  5   I represent Jessica Stoler in a case that was filed in
  6   the, it's now pending in the Southern District of West
  7   Virginia Federal Court, Stoler versus PennyMac Loan
  8   Services, Civil Action 2:18-cv-00988.
  9               Would you please state your name for the
 10   record?
 11         A.    Karen Scott.
 12         Q.    Is that with a K?
 13         A.    Yes, it is.
 14         Q.    And, Ms. Scott, have you had your deposition
 15   taken before?
 16         A.    Yes.
 17         Q.    So I will skip the formalities at the
 18   beginning, ground rules. I will assume that you
 19   understand those.
 20               Are you taking any medications or having any
 21   physical issues that would affect your testimony today?
 22         A.    No.
 23         Q.    Where do you live?
 24         A.    I personally live in Seminole, Florida.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 6 of 45 PageID #: 644
                 KAREN SCOTT -- EXAM BY MR. POMPONIO                          5

  1         Q.    And where do you work?
  2         A.    PennyMac Loan Services.
  3         Q.    And what's your job title?
  4         A.    Supervisor foreclosure operations.
  5         Q.    How long have you been in that position?
  6         A.    A little over five years.
  7         Q.    And did you have a different position five
  8   years before with PennyMac?
  9         A.    No, I've been with PennyMac a little over five
 10   years.
 11         Q.    And what did you do before that?
 12         A.    Before that, I worked for a law office for a
 13   period of time.
 14         Q.    What law office is that?
 15         A.    Ronald R. Wolfe & Associates.
 16         Q.    How do you spell Wolfe?
 17         A.    W-o-l-f-e.
 18         Q.    And where was that office located?
 19         A.    Tampa, Florida.
 20         Q.    And what was the time period in which you
 21   worked for Wolfe & Associates?
 22         A.    I worked for them a little over a year. Their
 23   office is closed now.
 24         Q.    Okay.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 7 of 45 PageID #: 645
                 KAREN SCOTT -- EXAM BY MR. POMPONIO                          6

  1         A.    They merged with another firm.
  2         Q.    And so is that 2013-2014?
  3         A.    2013 to 2014.
  4         Q.    And what did you do before that?
  5         A.    Before that?
  6         Q.    Yes, ma'am.
  7         A.    I was a contractor. I worked in the Bank of
  8   America shops. I was a contractor for the independent
  9   foreclosure review that the eight largest banks in the
 10   country had to undergo. I was actually a contractor for
 11   Bank of America, so I was not employed directly for
 12   them.
 13         Q.    And how long did you do that?
 14         A.    The project lasted a little less than a year.
 15         Q.    Okay.
 16         A.    For Bank of America. The project, the
 17   nationwide project lasted longer than that, but Bank of
 18   America settled.
 19         Q.    What's your education background?
 20         A.    Some college.
 21         Q.    Where at?
 22         A.    St. Pete College in Florida.
 23         Q.    And what type of classes did you take there?
 24         A.    Mostly real estate law.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 8 of 45 PageID #: 646
                 KAREN SCOTT -- EXAM BY MR. POMPONIO                          7

  1         Q.    And are you from the Tampa/St. Pete area
  2   originally?
  3         A.    No, I am from Western Pennsylvania originally.
  4         Q.    Where in Western Pennsylvania?
  5         A.    North of Pittsburgh.
  6         Q.    What's the town?
  7         A.    Zelienople.
  8         Q.    Zelienople.
  9         A.    But that was many, many, many, many years ago.
 10         Q.    And before you worked for Bank of America, the
 11   contracting for the foreclosure review for Bank of
 12   America, what did you do?
 13         A.    I was also still in mortgage default, Quantum
 14   Servicing in Tampa, Florida.
 15         Q.    How long did you do that?
 16         A.    Two and a half years.
 17         Q.    When did you first get into mortgage?
 18         A.    That might be the easier question. 1982.
 19         Q.    And who was that with?
 20         A.    Oh, my goodness. Fortune. They're no longer
 21   in business, Fortune Mortgage.
 22         Q.    Have you seen the deposition notice that was
 23   filed for which you're appearing today?
 24         A.    Yes, I did.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 9 of 45 PageID #: 647
                 KAREN SCOTT -- EXAM BY MR. POMPONIO                          8

  1         Q.    And do you believe that you're a person with
  2   sufficient knowledge to address the issues that were
  3   identified in that deposition notice?
  4         A.    I do.
  5         Q.    Okay.
  6               MR. CROWLEY: The only issue, this witness is
  7   not being produced with regard to the financial status,
  8   with that objection.
  9         Q.    Why don't you tell me what your job duties are
 10   as supervisor of foreclosure operations.
 11         A.    I review loans that are in default. I review
 12   them for accuracy in policy and procedures, make
 13   recommendations for moving forward or not moving
 14   forward. I appear in depositions, trials, hearings,
 15   mediations regarding those defaulted loans.
 16         Q.    And where is the PennyMac, where is your
 17   office with PennyMac?
 18         A.    The main office is in California. The office
 19   that I work out of when I'm not traveling is in Tampa,
 20   Florida.
 21         Q.    Where do you live?
 22         A.    In Seminole, Florida.
 23         Q.    That's right, Seminole. Okay. How far is
 24   that from Tampa?
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 10 of 45 PageID #: 648
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          9

   1         A.    Like 27 miles door-to-door.
   2         Q.    Is it to the north?
   3         A.    It is toward the northeast. Are you familiar
   4   with Florida?
   5         Q.    I am. I'm actually going to be in Tampa
   6   Sunday.
   7         A.    I am between St. Petersburg and Clearwater.
   8         Q.    Okay.
   9         A.    On the Gulf Coast side.
 10          Q.    All right. So you're a supervisor of
 11    foreclosure operations. Are you one of several
 12    supervisors, or are you the only supervisor?
 13          A.    One of several supervisors.
 14          Q.    And is that foreclosure operations team or
 15    division, is it all located there in the Tampa office?
 16          A.    No, it is not.
 17          Q.    So it's several offices around the country?
 18          A.    There are several offices around the country.
 19    The appearance team who does what I do, we are all in
 20    Florida, we are not all in Tampa.
 21          Q.    About how many people are in the appearance
 22    team?
 23          A.    Three are the main appearance team. We can
 24    call upon others as needed.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 11 of 45 PageID #: 649
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          10

   1         Q.    And is that, that name, does that come from
   2   the fact that part of your job duties are appearing in
   3   litigation?
   4         A.    Correct.
   5         Q.    Do you have a guess, approximation of how many
   6   depositions you've attended in this position?
   7         A.    A couple dozen.
   8         Q.    Do you directly supervise the division as part
   9   of your job description?
 10          A.    I do not.
 11          Q.    All right. What did you do to prepare for
 12    this deposition?
 13                MR. CROWLEY: I instruct you not to disclose
 14    any communication we've had. You can disclose that they
 15    took place, not the communications.
 16          A.    I did review the loan, all the communications,
 17    the notes, the payment histories, the collateral file,
 18    which is the original note, the mortgage, title, policy,
 19    that type of things, all business records that we have
 20    imaged and all system, system records.
 21          Q.    As part of your, I'm jumping back here, but
 22    part of your job duties when you worked for the
 23    contractor that did foreclosure review for Bank of
 24    America, did you review foreclosure practices of Bank of
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 12 of 45 PageID #: 650
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          11

   1   America's relating to Rural Housing Service guaranteed
   2   loans?
   3         A.    I couldn't tell you for sure if any of them
   4   were Rural Housing, but they were all of Bank of
   5   America's foreclosures. It was part of the independent
   6   foreclosure review --
   7         Q.    Yeah.
   8         A.    -- if you knew what that was about. I
   9   couldn't tell you for sure.
 10          Q.    And you understand that Ms. Stoler's loan is
 11    guaranteed by the U.S. Department of Agriculture Rural
 12    Housing Service?
 13          A.    Yes.
 14          Q.    And you're familiar with the loss mitigation
 15    and foreclosure policies that are attended to that type
 16    of loan, guaranteed loan?
 17          A.    Yes.
 18          Q.    Did you participate in the preparation of the
 19    document production and discovery responses in this
 20    case?
 21          A.    Personally, I did not.
 22          Q.    Generally speaking -- well, actually, let's
 23    just talk specifically about this case. In Ms. Stoler's
 24    case, how many employees of PennyMac will be involved in
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 13 of 45 PageID #: 651
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          12

   1   the litigation in addition to yourself?
   2               MR. CROWLEY: Object to the form. You can
   3   answer.
   4         A.    How many, I couldn't say how many would
   5   actually be involved.
   6         Q.    Okay. All right.
   7                     (Deposition Exhibit No. 1 marked for
   8                     identification.)
   9         Q.    I'm handing you what's been marked as
 10    Deposition Exhibit No. 1. Could you identify this
 11    document, please?
 12          A.    This appears to be our servicing notes.
 13          Q.    And it indicates that on the front page that
 14    this is the communication notes up through January 31st,
 15    2018; is that correct?
 16          A.    That's what it shows, yes.
 17          Q.    Is there maintained by PennyMac a
 18    communication notes history that would include any
 19    communication notes from January 31st, 2018, to the
 20    present?
 21          A.    There are notes that show everything from when
 22    we took on the servicing through today.
 23          Q.    And have you reviewed those communication
 24    notes, specifically those that exist, if any, between
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 14 of 45 PageID #: 652
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          13

   1   January 31st, 2018, and up to today?
   2         A.    Yes.
   3               MR. POMPONIO: Are those something that is
   4   going to be produced or ...?
   5               MR. CROWLEY: I'll have to review them. I
   6   thought they had been produced. Obviously, if you're
   7   saying they're not, I'll take your word for it.
   8               MR. POMPONIO: I just didn't see them. I
   9   suppose they could have --
 10    BY MR. POMPONIO:
 11          Q.    Did you review the document production prior
 12    to the deposition today?
 13          A.    Are you referring to the 2,000 page --
 14          Q.    The 1583.
 15          A.    Yes.
 16          Q.    Do you recall whether or not you saw any of
 17    the communication notes from January 31st up to -- the
 18    document production was in April, so I would imagine it
 19    would be --
 20          A.    I do not recall seeing any.
 21                MR. CROWLEY: I'll confirm on that and follow-
 22    up with you on that.
 23                MR. POMPONIO: Okay. And I probably -- it
 24    probably won't be necessary to come back and ask any
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 15 of 45 PageID #: 653
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          14

   1   questions about that, but that's some important
   2   information that we need for the contacts --
   3               MR. CROWLEY: I understand. Let me get that
   4   to you. You know, as I said, I'll confirm whether they
   5   were in the package or not, and if not, I'll get them to
   6   you and we can discuss whether there's any need to do
   7   anything at that point.
   8               MR. POMPONIO: Okay.
   9   BY MR. POMPONIO:
 10          Q.    With respect to Deposition Exhibit No. 1, is
 11    this document intended to contain all notes of
 12    communications with a borrower?
 13          A.    Could you repeat that?
 14          Q.    Is this Deposition Exhibit 1 intended to
 15    contain all notes of all communications that PennyMac
 16    has with the borrower?
 17          A.    Yes.
 18          Q.    And it includes both written communications,
 19    notes of written communications and telephone?
 20          A.    This does not indicate every written
 21    communication.
 22          Q.    How do they decide what written communications
 23    are referenced in this document and which written
 24    communications are not?
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 16 of 45 PageID #: 654
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          15

   1         A.    This is servicing notes. It is not a letter
   2   log. Basically, I mean, they are two different
   3   documents. The letters are not necessarily indicated in
   4   here unless somebody specifically enters that.
   5         Q.    And is there any way to discern from this
   6   Deposition Exhibit No. 1 who the individual is, employee
   7   of PennyMac I presume, that would be entering this
   8   information into the history?
   9         A.    On this document, it does not indicate. On
 10    the servicing notes, it does indicate the department,
 11    the date, who put it -- and who put it out there.
 12          Q.    But when you were reviewing that document
 13    production, do you recall seeing that, the servicing
 14    notes in there?
 15          A.    I do not.
 16                MR. POMPONIO: Let's check on that as well --
 17                MR. CROWLEY: Yes.
 18                MR. POMPONIO: -- please.
 19                MR. CROWLEY: Uh-huh.
 20    BY MR. POMPONIO:
 21          Q.    All right. You can set that aside.
 22                      (Deposition Exhibit No. 2 marked for
 23                      identification.)
 24          Q.    I'm handing you what's been marked as
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 17 of 45 PageID #: 655
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          16

   1   Deposition Exhibit No. 2. Could you identify this,
   2   please?
   3         A.    These three pages are a corporate advance
   4   history.
   5         Q.    Could you explain what a corporate advance
   6   history is?
   7         A.    A corporate advance is any advances that are
   8   done on a particular loan that are not escrow
   9   disbursements.
 10          Q.    And it appears to me from this exhibit that
 11    all of the corporate advances that are listed here are
 12    property inspection fees to Safeguard; is that correct?
 13          A.    That is correct.
 14          Q.    If you turn to the second page. The second
 15    entry in this log has a transaction amount minus $36.
 16    What is that supposed to represent?
 17          A.    That would represent funds coming in. The
 18    transaction code on the immediate left-hand side shows
 19    745, so that tells me that is funds coming in or a
 20    credit being made.
 21          Q.    And so where would those funds come from,
 22    would they come from the borrower payments?
 23          A.    You would need to refer to the payment history
 24    in order to find out if it was part of a payment coming
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 18 of 45 PageID #: 656
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          17

   1   in or how those funds came to be.
   2         Q.    And do you know under what circumstances
   3   Ms. Stoler would be required to pay these corporate
   4   advances that are listed on Deposition Exhibit 2?
   5         A.    On what circumstances?
   6         Q.    Under what circumstances, right.
   7         A.    I'm not sure I know what you mean.
   8         Q.    Do you know how it would come to be that
   9   Ms. Stoler would have to pay these charges that are
 10    listed on this exhibit?
 11          A.    I'm still not clear.
 12                MR. CROWLEY: Are you asking why they were
 13    charged to the account?
 14          Q.    I'm asking if she paid them and under, and how
 15    would that, how would they be collected from her, that
 16    kind of thing.
 17          A.    They would be included in a payoff. These are
 18    property inspections that, as per the mortgage, that we
 19    are permitted to charge and to actually make a physical
 20    inspection, and it also is an investor requirement that,
 21    once a loan is in default, that a monthly property
 22    inspection be completed.
 23          Q.    Does PennyMac maintain those invoices from
 24    Safeguard wherein these charges appear?
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 19 of 45 PageID #: 657
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          18

   1         A.    Yes.
   2         Q.    So your testimony is that these charges are
   3   recoverable from Ms. Stoler; correct?
   4         A.    Correct.
   5         Q.    And do you know, having reviewed this file,
   6   whether she, in fact, paid some of these charges?
   7         A.    Without actually reviewing the history on the
   8   particular dates that you pointed out, I cannot tell
   9   where those funds came from. So, you know, without
 10    looking at the payment history, I couldn't tell you.
 11          Q.    But you did review the payment history prior
 12    to this --
 13          A.    Yes.
 14          Q.    -- correct? But you just, you don't recall --
 15          A.    Well, I didn't zoom in on that date.
 16          Q.    Right, right. Are these charges recoverable
 17    from the investor, as well?
 18          A.    It certainly would depend on the circumstances
 19    and disposition of this loan.
 20          Q.    So in certain circumstances they would be;
 21    correct?
 22          A.    Correct.
 23          Q.    Do you know whether PennyMac has sought to
 24    recover any advances or reimbursement or anything with
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 20 of 45 PageID #: 658
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          19

   1   respect to Ms. Stoler's loan from the investor?
   2         A.    Any such claim or request for advances would
   3   take place after the disposition of this loan. Right
   4   now it's still an active loan, so there wouldn't have
   5   been.
   6                     (Deposition Exhibit No. 3 marked for
   7                     identification.)
   8         Q.    Okay. All right. I'll hand you what's been
   9   marked as Deposition Exhibit No. 3. Can you identify
 10    this document, please?
 11          A.    This is correspondence sent December 21st,
 12    2017, discussing that the borrower had contacted our
 13    office to start a loss mitigation or a modification
 14    application.
 15          Q.    And it invites Ms. Stoler to provide certain
 16    information so that the application may be reviewed; is
 17    that correct?
 18          A.    That is correct.
 19          Q.    And that information is included in sort of
 20    the center of the page there, those bullet points?
 21          A.    That's correct.
 22          Q.    And is it your understanding that the forms
 23    that are necessary for Ms. Stoler to provide the
 24    information that PennyMac requests are included in this
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 21 of 45 PageID #: 659
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          20

   1   packet? I mean, I don't have -- the exhibit doesn't
   2   have it, but generally speaking, would those enclosures
   3   come with this letter?
   4         A.    Generally speaking, yes.
   5         Q.    And at the top right, it says that Ms. Stoler
   6   is directed to respond to this by January 20th, 2018; is
   7   that correct?
   8         A.    That's correct.
   9         Q.    Where does that time frame come from, that
 10    deadline to respond to this sort of welcome letter, is
 11    that what you call, would call this, or what would you
 12    call this letter?
 13          A.    Loss mitigation letter. And the time, the
 14    date would have come from 30 days out. Thirty days
 15    would have been given.
 16          Q.    Now, you're familiar with the Rural Housing
 17    Service loss mitigation foreclosure policies; correct?
 18          A.    Correct.
 19          Q.    And is it your understanding that there's a
 20    policy that a loan modification, loss mitigation request
 21    cannot be reviewed by PennyMac if it's less than 37 days
 22    prior to the foreclosure sale date?
 23          A.    That is correct.
 24          Q.    And what is the date that a loss mitigation
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 22 of 45 PageID #: 660
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          21

   1   request is considered made by a borrower? You know,
   2   what is -- you know, this loss mitigation letter is
   3   referencing a previous telephone communication, right,
   4   in which Ms. Stoler has requested loss mitigation; is
   5   that right?
   6         A.    That's what it appears, yes.
   7         Q.    And so she called in sometime prior to
   8   December 21st requesting loss mitigation assistance.
   9   What I'm trying to figure out is when is that -- with
 10    respect to that 37 days, when did they consider the
 11    request having been made? Do you follow me?
 12          A.    I don't.
 13          Q.    You can't review loss mitigation requests
 14    prior, 37 days or less prior to the sale. What is
 15    considered the request for loss mitigation?
 16          A.    In this particular case, the borrower called
 17    in and indicated that she would like to explore her
 18    options as far as loss mitigation, or loan modification.
 19    That was December -- prior to December 21st, we
 20    acknowledged with a letter. It does state below here
 21    that, you know, the -- it does discuss the 37 days prior
 22    to the scheduled sale date. At this point when this
 23    letter was originated, there was no sale date yet.
 24          Q.    So back to my question, which I'm not asking
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 23 of 45 PageID #: 661
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          22

   1   very artfully, but is it the completed application that
   2   they can't review, you know, after the 37-days deadline?
   3   Is that what --
   4               I mean, what I'm getting at here is sometime
   5   in December, before December 21st, she called and made a
   6   request, then PennyMac sent out this loss mitigation
   7   letter. This is all prior to the foreclosure sale. And
   8   so is it not the case that her loss mitigation request
   9   came in prior to that 37 days?
 10                MR. CROWLEY: Objection to form. You may
 11    answer.
 12          A.    Well, again, in this particular case, the sale
 13    had, was not out there, so there wouldn't have been any
 14    flags on that date that said that we couldn't follow-up
 15    for the additional information that is needed in order
 16    to obtain a complete package. And then once we receive
 17    the complete package, then it needs to be reviewed from
 18    that point.
 19          Q.    You are aware, are you not, that Ms. Stoler
 20    filed an application pursuant to this letter in January
 21    8th, I think, was the date, and that was ultimately
 22    denied because it was, the request was made within 37
 23    days of the sale?
 24          A.    Are you talking about January 2018?
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 24 of 45 PageID #: 662
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          23

   1         Q.    That's correct.
   2         A.    Yes, I am aware of that correspondence.
   3         Q.    And so I'm trying to understand, was the
   4   request not made actually prior to the 37 days or do
   5   they not consider it a request until they have a
   6   completed application?
   7         A.    Once -- if even if the borrower were to
   8   request the paperwork to start the loan modification
   9   request or the package, even if she had requested it
 10    prior and then sent the information in, it would have
 11    been within the 37 days at that point.
 12                This one in particular, this December 21st, we
 13    didn't know there was a foreclosure sale set, so at that
 14    point we were thinking we were going to have the time to
 15    gather all the information, review it, and make a
 16    decision. But it turns out that the sale was set and,
 17    therefore, this could not happen.
 18          Q.    Is there any policy in the RHS procedure
 19    manual, guidance, whatever, that speaks to setting a
 20    foreclosure sale after a request has been made for loss
 21    mitigation?
 22          A.    I thought he was going to speak.
 23                The guidelines state that once there is a
 24    completed package, that's when there would be a
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 25 of 45 PageID #: 663
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          24

   1   decision. The waterfall would be completed, the
   2   decision would be made. The policy states that if we
   3   have all the documents in prior, that we could certainly
   4   look at it if it wasn't within that 37 days. Is that
   5   what you're asking me?
   6         Q.    No, I'm asking you --
   7         A.    Okay.
   8         Q.    -- is there any policy relating to whether or
   9   not PennyMac should set a foreclosure sale after a
 10    request for loss mitigation is received?
 11          A.    No. The guidelines state that the loss
 12    mitigation, the foreclosure sale date will continue and
 13    the foreclosure process continues. Unless we have a
 14    completed package and it's been reviewed and it has been
 15    determined that we're going to modify, then everything
 16    is put on hold. But if there's not a completed package
 17    and a review that states that the borrower qualifies,
 18    there would be no reason to stop the foreclosure process
 19    at that point.
 20          Q.    So your testimony is, is that the RHS loss
 21    mitigation policies provide that you dual track while
 22    there's a loss mitigation review and the foreclosure's
 23    only stopped when, when the borrower's approved for?
 24                MR. CROWLEY: Objection, that's not what was
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 26 of 45 PageID #: 664
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          25

   1   said.
   2         A.    No, when a complete package is in and is
   3   reviewed and determined that there is --
   4         Q.    So that's --
   5         A.    -- a possibility.
   6         Q.    So my characterization is correct?
   7         A.    Could you repeat your characterization then?
   8         Q.    It's the RHS policy that, that the loss
   9   mitigation and the foreclosure dual track until such
 10    time as a borrower is approved for some loss mitigation?
 11          A.    When a complete package is in.
 12          Q.    Okay. All right. Are you generally familiar
 13    with sort of the history of Ms. Stoler's account?
 14          A.    I am.
 15          Q.    And is it fair to say that, that she had some,
 16    well, that she was married when she first entered into
 17    this loan, is that your understanding?
 18          A.    It was.
 19          Q.    And she was subsequently divorced during the
 20    time that PennyMac was servicing this loan. And
 21    Ms. Stoler initially, in 2016, made a request for loss
 22    mitigation in which she referenced a change in income
 23    due to her divorce; is that correct?
 24          A.    Yes.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 27 of 45 PageID #: 665
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          26

   1         Q.    And was it your understanding that that, that
   2   request was denied?
   3         A.    Yes.
   4         Q.    And what was the reason why that request was
   5   denied?
   6         A.    Without having that correspondence in front of
   7   me --
   8         Q.    It doesn't matter. If you don't recall --
   9   it's just background. It's not -- I'm not -- that's not
 10    a big part of what I'm trying to figure out.
 11                And so after that, after that denial, she had
 12    some different changes in her income unrelated to the
 13    divorce, is that your understanding?
 14          A.    It is.
 15          Q.    And so she was ultimately approved for a
 16    forbearance attended to her unemployment; correct?
 17          A.    Correct.
 18          Q.    Now, what's your understanding of the purpose
 19    of a forbearance?
 20          A.    This particular forbearance was to help with
 21    the payments during the unemployment, during the time
 22    that she is unemployed, and then she is to keep in
 23    touch, let us know when she does obtain employment, and
 24    then, you know, things could be reevaluated to see, you
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 28 of 45 PageID #: 666
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          27

   1   know, what else can be done.
   2         Q.    And so the term "forbearance " means that
   3   PennyMac is going to not foreclose, forbear from
   4   enforcing, accelerating, and foreclosing during that
   5   period; correct?
   6         A.    Correct.
   7         Q.    And the reason that that program is selected
   8   is because Ms. Stoler didn't have the income to make her
   9   payments; is that correct?
 10          A.    Correct.
 11          Q.    Now, are there different terms to forbearance
 12    agreements in a RHS guaranteed loan program?
 13          A.    There are a couple of different terms.
 14          Q.    What are those different terms?
 15          A.    Payment plan, forbearance plan.
 16          Q.    I'm sorry.
 17          A.    Okay.
 18          Q.    What I meant was, in terms of duration, length
 19    of the forbearance, are there different -- Ms. Stoler
 20    got six months. Is there a year, is there three months,
 21    is there different lengths of forbearance?
 22          A.    There are different lengths. There are
 23    shorter lengths of period of time. It is determined on
 24    the need. That was why it was important to stay in
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 29 of 45 PageID #: 667
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          28

   1   contact, to let us know when she obtained employment.
   2         Q.    And does PennyMac generally communicate to
   3   their borrowers that they should communicate, you know,
   4   contact PennyMac when they have found employment? Is
   5   that something that's made, a point that's important?
   6         A.    Yes.
   7         Q.    And when PennyMac offered the forbearance to
   8   Ms. Stoler, they obviously understood that she was
   9   receiving unemployment income; correct?
 10          A.    Yes, yes.
 11          Q.    And is the payment amount that, that was
 12    provided in that agreement based on her unemployment
 13    income?
 14          A.    It was based on many factors. Again, there is
 15    a forbearance waterfall. Rural Housing has a specific
 16    waterfall that is to be adhered to.
 17          Q.    What other factors, in addition to the income,
 18    go into, expenses, household expenses, stuff like that?
 19          A.    Yes.
 20          Q.    With respect to the duration of the
 21    forbearance -- in this case, in Ms. Stoler's case it was
 22    six months -- what factors go into how PennyMac decides
 23    what the length of that forbearance ought to be?
 24          A.    Again, it is based on RHS and their waterfall
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 30 of 45 PageID #: 668
                   KAREN SCOTT -- EXAM BY MR. POMPONIO                         29

   1   and their recommendations, so it is their decision on
   2   the duration.
   3          Q.    So tell me a little bit more about that. When
   4   a borrower -- well, when PennyMac receives a completed
   5   application for loss mitigation, the ultimate -- well,
   6   who makes the decision on what, or if any, loss
   7   mitigation that borrower is approved for, who makes that
   8   decision? And in this case, Ms. Stoler got a
   9   forbearance agreement. Who made that decision that this
 10    is the forbearance agreement that she's approved for?
 11           A.    That would be the Rural Housing and their
 12    specifications.
 13           Q.    So there's an employee of Rural Housing
 14    Service that approves these?
 15           A.    No, PennyMac is the servicer, but they adhere
 16    to all the investor guidelines and RHS guidelines.
 17           Q.    So the decision's made by PennyMac based on
 18    guidelines promulgated by Rural Housing Service?
 19           A.    Yes.
 20           Q.    And do you have a computer program or
 21    something to plug all this information in and then it
 22    gives you the alternatives that the borrower is eligible
 23    for?
 24           A.    Yes, that's the waterfall that we're
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 31 of 45 PageID #: 669
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          30

   1   discussing.
   2         Q.    And that waterfall, what is the --
   3   logistically speaking, is it some software that is on
   4   the computer that the PennyMac employee accesses? How
   5   do they ...?
   6         A.    That would be it.
   7         Q.    Do you know the name of that software program?
   8         A.    I do not.
   9         Q.    Have you ever interfaced with that, entered
 10    information?
 11          A.    Not for PennyMac, no.
 12          Q.    For anybody?
 13          A.    Yes.
 14          Q.    And this would be the Rural Housing Service?
 15          A.    Not necessarily.
 16          Q.    Now, is the Rural Housing Service waterfall
 17    proprietary to Rural Housing Service, is that a special
 18    software that you use?
 19                MR. CROWLEY: Objection to form. You can
 20    answer.
 21          A.    Are you asking if it is a particular software
 22    that is only for Rural Housing?
 23          Q.    Correct.
 24          A.    No.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 32 of 45 PageID #: 670
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          31

   1         Q.    Okay. All right. Now, in this case the
   2   forbearance was approved for six months. That was what
   3   the length of it was; correct?
   4         A.    Correct.
   5         Q.    And was there any consideration in that length
   6   of forbearance, the time in which Ms. Stoler was
   7   expected to continue to receive unemployment benefits?
   8         A.    Could you rephrase that?
   9         Q.    Did PennyMac consider in setting up this
 10    forbearance agreement the fact that Ms. Stoler's
 11    unemployment benefits would end four months into the
 12    forbearance agreement?
 13          A.    I couldn't answer that.
 14          Q.    Do you know whether or not the length of time
 15    that a borrower is anticipating receiving unemployment
 16    benefits factors into the forbearance agreements, those
 17    at least forbearance that are due to unemployment
 18    agreements, at all?
 19          A.    I'm not sure what you're asking in particular.
 20    Could you be more specific?
 21          Q.    Does the waterfall take into consideration how
 22    long the borrower is going to receive unemployment
 23    benefits?
 24          A.    I couldn't answer that.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 33 of 45 PageID #: 671
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          32

   1         Q.    How would this forbearance agreement have
   2   worked had Ms. Stoler been able to make all six
   3   payments? What would happen at the end of that period?
   4         A.    At the end of that period, it would have
   5   also -- we would have had to know if she got a job, and
   6   that information would have to, then, be considered for
   7   a permanent modification if she qualified for such.
   8         Q.    So what's anticipated here in this instance of
   9   Ms. Stoler's forbearance agreement is, is that at the
 10    end of the forbearance period, assuming she made all the
 11    payments, she would be considered for a loan
 12    modification?
 13          A.    As long as she qualified.
 14          Q.    Right.
 15          A.    Yes.
 16          Q.    She'd be considered for it. I'm not saying
 17    that she would be entitled to it, but she would, that's
 18    what they contemplate.
 19          A.    Correct.
 20          Q.    And would you expect that that, that that
 21    process and that expectation would have been
 22    communicated to Ms. Stoler at the time that this was
 23    offered?
 24                MR. CROWLEY: Are you asking if she knows
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 34 of 45 PageID #: 672
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          33

   1   whether it was? I'm going to object to the form.
   2         A.    Is that what you're asking, if I knew?
   3         Q.    No, I'm asking you if that expectation that
   4   the -- whether it by practice and policy at PennyMac, is
   5   that information communicated to the borrower, in this
   6   case Ms. Stoler?
   7         A.    Her options would have been, yes, would have
   8   been disclosed.
   9         Q.    I'm going to hand you a copy of what was
 10    marked Deposition Exhibit No. 6 in Ms. Stoler's
 11    deposition this morning. And this is the
 12    memorialization of the forbearance agreement for which
 13    she was qualified, approved; correct?
 14          A.    It is a letter outlining the forbearance time
 15    frames.
 16          Q.    And at the bottom of the -- towards the bottom
 17    there's a box. There's two boxes. The second to the
 18    last box, it states in there about what the expectations
 19    are at the conclusion of the forbearance agreement; is
 20    that correct?
 21          A.    It does.
 22          Q.    It doesn't say anything about a loan
 23    modification application or anything like that, does it?
 24          A.    It does not.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 35 of 45 PageID #: 673
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          34

   1         Q.    Would it be the case that, if Ms. Stoler had
   2   completed this, all the payments in this forbearance
   3   agreement, that at the conclusion of it in January 2018
   4   she would resume making her regular monthly payment?
   5         A.    That's what is stated here, yes.
   6         Q.    But is that, indeed, what is expected to
   7   happen?
   8         A.    This is a forbearance plan. The forbearance
   9   plan is not based on any loss mitigation package that
 10    would have been sent in. The forbearance plan is based
 11    solely on the hardship and the unemployment. So there
 12    wasn't a package completed in order to have been given
 13    the forbearance. Does that make sense?
 14          Q.    Do you recall, having reviewed the documents
 15    in preparation for this deposition, that Ms. Stoler sent
 16    in a loss mitigation packet in June of 2017 in which she
 17    was requesting a loan modification and she got the
 18    forbearance agreement, correct, isn't that your
 19    recollection of the events?
 20          A.    My recollection is that the mod was denied,
 21    and I do not recall the reason. This forbearance plan
 22    is based on the -- it's not based on a loan modification
 23    package that was approved. It is based on the
 24    unemployment and the, you know, the fact that at the end
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 36 of 45 PageID #: 674
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          35

   1   of this she would resume her normal payments or she
   2   could, at her option, if she qualified, send in a
   3   package, and if she qualified, it could have been
   4   modified.
   5         Q.    So if she had made -- I just want to
   6   understand this. If she had made all six of these
   7   payments timely, then starting in January her loan would
   8   be current and she would just start making payments?
   9         A.    She wasn't making full payments here.
 10          Q.    Correct.
 11          A.    These were only partial payments.
 12          Q.    And she had an arrearage, as well; correct?
 13          A.    Correct.
 14          Q.    So would she have, in January, started making
 15    her regular monthly payments?
 16          A.    If she was able to.
 17          Q.    So would the loan have been brought current at
 18    that time or what -- I don't understand what happens
 19    there. It seems to me like that disclosure is
 20    applicable to a forbearance agreement that is more like
 21    a repayment plan in which the arrearage would be cured
 22    at the conclusion of the forbearance agreement. Isn't
 23    that -- is that your understanding?
 24          A.    Well, that is not what's stated here at all.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 37 of 45 PageID #: 675
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          36

   1         Q.    In your experience as a supervisor of
   2   foreclosure operations, are you familiar with any case
   3   in which PennyMac offered a forbearance unemployment
   4   agreement that was, where the payment amount was not
   5   sufficient to cure the arrearage, it's not a repayment
   6   plan, and that at the conclusion of that they just
   7   brought the loan current and allowed the borrower to
   8   start making their monthly payments?
   9         A.    That would be a different type of plan.
 10    That's not just forbearing for a period of six months
 11    until she has a job and then she can bring the loan
 12    current.
 13          Q.    Okay.
 14          A.    Which is what this appears to be, that it was
 15    a forbearance to help her get back on her feet, get her
 16    a -- once she obtains a position, a full-time paying
 17    position, then, of course, she could then, she always
 18    has the option to, you know, request a modification at
 19    that point. This is not that. This is clearly nothing
 20    more than forbearing while she is unemployed, because
 21    the payments, they were only half payments, they weren't
 22    even half of a payment there.
 23          Q.    Right, right. Okay. Does PennyMac record
 24    their phone calls with borrowers?
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 38 of 45 PageID #: 676
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          37

   1         A.    Yes.
   2         Q.    And do they maintain those?
   3         A.    Yes.
   4         Q.    How long do they hold on to those, do you
   5   know?
   6         A.    I couldn't answer how long.
   7         Q.    Does RHS, the Rural Housing Service, ever
   8   conduct audits of PennyMac's servicing of RHS guaranteed
   9   loans?
 10          A.    Yes.
 11          Q.    Are you familiar with the last time they were,
 12    there was such an audit?
 13          A.    No, I'm not.
 14          Q.    Do you know what, what that type of audit
 15    would entail?
 16                MR. CROWLEY: I'm going to object. This is
 17    beyond the scope the 30(b)(6). To the extent the
 18    witness testifies, she's testifying from personal
 19    knowledge, not as a designated ... But you may answer,
 20    if you can.
 21          A.    I don't know what their audit would entail.
 22          Q.    Do you know if PennyMac or the investor or
 23    anybody conducts sort of a foreclosure review similar to
 24    the type of foreclosure you did for the independent
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 39 of 45 PageID #: 677
                  KAREN SCOTT -- EXAM BY MR. CROWLEY                           38

   1   foreclosure review of PennyMac's RHS guaranteed loans?
   2               MR. CROWLEY: Same objection. You may answer.
   3         A.    I do know that reports, monthly reports would
   4   go to every one of the RHS or FHA or VA, that type of
   5   thing. There are monthly reports that are sent to them
   6   on each loan.
   7         Q.    Is that the extent of it, to your knowledge,
   8   of any foreclosure review of PennyMac RHS, servicing of
   9   RHS guaranteed loans?
 10          A.    For RHS reviewing them, yes, that's the only
 11    thing that I would know.
 12          Q.    Is there any reason why Ms. Stoler could not
 13    be considered for a, some loss mitigation or loan
 14    modification currently?
 15          A.    There's no reason why she couldn't, no.
 16          Q.    I think that's all I have.
 17                MR. CROWLEY: I have just a couple follow-up.
 18                               EXAMINATION
 19    BY MR. CROWLEY:
 20          Q.    With regard to the discussions about the RHS
 21    waterfall, the software package that you discussed, to
 22    your understanding, does that software package
 23    incorporate RHS requirements?
 24          A.    It is a program that does, yeah, incorporate
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 40 of 45 PageID #: 678
                  KAREN SCOTT -- EXAM BY MR. CROWLEY                           39

   1   RHS requirements.
   2         Q.    And is it, then, PennyMac's role to input the
   3   data provided by the borrower?
   4         A.    That is correct.
   5         Q.    And does the program then advise PennyMac as
   6   to what options the borrower's eligible for under the
   7   RHS program?
   8         A.    It does. Inputting the information then
   9   creates the waterfall, which then tells you what the
 10    options are for that particular borrower with that
 11    particular income and so forth.
 12          Q.    Under the RHS regulations, does PennyMac have
 13    the ability to change the decisions made by that
 14    waterfall?
 15          A.    No.
 16          Q.    With regard to the discussions earlier about
 17    complete packages and double tracking and stuff like
 18    that, at the time that this -- I forget -- which exhibit
 19    was this? This is the December 21st, 2017. Was that
 20    Exhibit 1?
 21                MR. POMPONIO: 3.
 22                MR. CROWLEY: Exhibit 3, okay.
 23    BY MR. CROWLEY:
 24          Q.    At the time that Exhibit 3 was issued on
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 41 of 45 PageID #: 679
                  KAREN SCOTT -- EXAM BY MR. CROWLEY                           40

   1   December 21st, 2017, is it your understanding that all
   2   that occurred at that point was that there was a
   3   telephonic request for a loan mod?
   4         A.    Yes.
   5         Q.    Is the telephone, a telephonic request for a
   6   loan mod considered a complete application?
   7         A.    Oh, no.
   8         Q.    Is it considered an application?
   9         A.    It is not.
 10          Q.    When after the date of December 21st, 2017, is
 11    your understanding based on the records of when a
 12    complete application finally was submitted?
 13          A.    I don't recall seeing a complete application
 14    letter.
 15          Q.    Okay.
 16          A.    So I don't recall -- or I couldn't say if a
 17    complete package was even received.
 18          Q.    Well, let me rephrase it a different way,
 19    then.
 20          A.    Okay.
 21          Q.    Counsel earlier referred to an application
 22    that was sent or received on January 8th of 2018. Do
 23    you recall that?
 24          A.    Yes.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 42 of 45 PageID #: 680
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          41

   1         Q.    Is it your understanding that that was the
   2   first time after this letter of December 21st, 2017,
   3   that PennyMac actually received a written application
   4   from Ms. Stoler, regardless of whether it was complete?
   5         A.    That's correct.
   6         Q.    Is it your understanding that it is the
   7   complete application that triggers the stop on any
   8   further foreclosure activity?
   9         A.    Yes.
 10          Q.    Okay. Thank you. I have nothing further.
 11                               EXAMINATION
 12    BY MR. POMPONIO:
 13          Q.    I just have a couple more questions. First is
 14    that last response you provided. My understanding was
 15    that you stated in earlier testimony that a foreclosure
 16    is not stopped upon receipt of a completed application
 17    but rather only if that application is approved for some
 18    sort of loss mitigation that would require the
 19    foreclosure to be taken off. Wasn't that your
 20    testimony?
 21          A.    The moving forward with a foreclosure, that
 22    part is stopped on a completed application. The
 23    foreclosure, setting a foreclosure sale, that part is
 24    stopped once they are approved.
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 43 of 45 PageID #: 681
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          42

   1         Q.    I don't understand. What is stopped upon
   2   receipt of a completed application?
   3         A.    A completed application, the foreclosure.
   4         Q.    When you say -- what do you mean?
   5         A.    A completed application, which means we've got
   6   everything in that we need in order to complete the
   7   waterfall so a determination can be made. We put the
   8   foreclosure on hold at that point. Now, if a sale is
   9   already set, then the foreclosure sale itself -- I mean,
 10    maybe that's what we, we differed on.
 11          Q.    So if a completed application is received and
 12    there is a foreclosure sale set, that stays until the
 13    borrower's approved; is that correct? What in the
 14    foreclosure is stopped?
 15          A.    See, it's all -- the timing here, that's why
 16    they don't accept it within the 37 days prior to
 17    foreclosure sale. Not just -- if it's just in general
 18    foreclosure and no sale has been set, a completed
 19    application, we would ask the foreclosure to be put on
 20    hold, okay? Not a closing bill, but a hold until we see
 21    what the outcome is. If there's already a sale set,
 22    that's when that 37 days, you know, kicks in.
 23          Q.    Are you familiar with the loss mitigation
 24    program referred to as partial claim?
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 44 of 45 PageID #: 682
                  KAREN SCOTT -- EXAM BY MR. POMPONIO                          43

   1         A.    Yes.
   2         Q.    Is a partial claim type of program available
   3   in a RHS guaranteed loan?
   4         A.    I would have to check on that. You're talking
   5   about a partial claim where RHS either forgives a
   6   portion of debt or in some cases create a note, a
   7   separate note for the arrearages so that they start out
   8   clean and fresh. Is that what you're referring to?
   9         Q.    Right. Basically take the arrearage and you
 10    either forgive all or some of it and the rest is put in
 11    a second note, deed of trust and --
 12          A.    I would have to check to see if RHS would
 13    offer that option.
 14          Q.    That's all I have.
 15                MR. CROWLEY: Okay. I have nothing further.
 16                       (The deposition of KAREN SCOTT concluded
 17                       at 2:40 p.m.)
 18
 19
 20
 21
 22
 23
 24
Case 2:18-cv-00988 Document 50-21 Filed 08/22/19 Page 45 of 45 PageID #: 683
                                                                               44

   1   STATE OF WEST VIRGINIA, To-wit:
   2               I, Lisa M. Short, a Notary Public and
   3   Certified Court Reporter within and for the State
   4   aforesaid, duly commissioned and qualified, do hereby
   5   certify that the deposition of KAREN SCOTT was duly
   6   taken by me and before me at the time and place
   7   specified in the caption hereof.
   8               I certify that the attached transcript meets
   9   the requirements set forth within Article 27, Chapter 47
 10    of the West Virginia code.
 11                I do further certify that said proceedings
 12    were correctly taken by me in stenotype notes, that the
 13    same were accurately transcribed out in full and true
 14    record of the testimony given by said witness.
 15                I further certify that I am neither attorney
 16    or counsel for, nor related to or employed by, any of
 17    the parties to the action in which these proceedings
 18    were had, and further I am not a relative or employee of
 19    any attorney or counsel employed by the parties hereto
 20    or financially interested in the action.
 21         My commission expires the 8th day of September
       2023.
 22
            Given under my hand and seal this 7th day of August
 23    2019.
                      _____________________________
 24                   Lisa M. Short, CCR
                      Notary Public
